Citation Nr: 0301785	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for 
hemorrhoidectomy.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.

(The claim of entitlement to entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities will be the subject of 
a later post-development decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to March 
1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board in May 2001, at 
which time, several issues were adjudicated, and the 
remaining issues were Remanded to afford a comprehensive 
medical examination and to afford the veteran the opportunity 
to submit additional evidence.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The Board is undertaking additional development of the issue 
of a total disability rating for compensation purposes based 
upon individual unemployability due to service-connected 
disabilities pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's service-connected hemorrhoid disability is 
manifested by hemorrhoids without evidence of thrombosis, 
inflammation, fecal leakage, anemia, fissures or persistent 
bleeding.  Symptoms of intermittent rectal bleeding have been 
reported by the veteran, unaccompanied by anemia or fissures.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When this case was previously before the Board in May 2001, 
the Board observed that the VA had met its duty to assist the 
appellant in the development of these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) except for the additional development 
set forth in the remand portion of that decision.  The 
requisite notices had been afforded.  Pursuant to the Remand 
directive, the veteran was provided a VA examination.  
Accordingly, the record now appears complete.  Since there is 
no indication from the appellant or his attorney that there 
is outstanding evidence which would be relevant to this 
claim, the Board finds that the duty to assist has been met.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. 4.114 Diagnostic Code 7336.

The veteran was afforded a VA examination in September 2001, 
which objectively failed to document large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue or 
persistent bleeding and with secondary anemia, or with 
fissures.  Symptoms of intermittent rectal bleeding have been 
reported by the veteran, unaccompanied by anemia or fissures.  
Outpatient treatment records do not demonstrate a more severe 
disability.  

The veteran implicitly asserts that his condition is more 
severe.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable rating for hemorrhoids.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's hemorrhoids have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to increased (compensable) evaluation for a 
hemorrhoidectomy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

